Case 2:20-cv-14303-AMC Document 33 Entered on FLSD Docket 12/23/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                          CASE NO. 20-14303-CIV-CANNON/Maynard

  THEODORE KEITH GRIFFIN,

          Plaintiff,
  v.

  OFFICER THOMAS MCGUIRE, et al.,

        Defendants.
  _________________________________________/

                                    ORDER ADOPTING
                              REPORT AND RECOMMENDATION

          THIS MATTER comes before the Court upon the Report and Recommendation of

  Magistrate Judge Shaniek M. Maynard (“Report”) [ECF No. 26], entered on November 18, 2020.

  In the Report, Judge Maynard correctly observes that the Defendants’ pending motions to dismiss

  [ECF Nos. 14 and 19] have been rendered moot by the filing of Plaintiff’s Amended Complaint

  [ECF No. 23].

          The parties have not filed objections to the Report, and the time for filing objections has

  expired. The Court, having reviewed the Report, the Defendants’ Motions to Dismiss [ECF Nos.

  14 & 19], the record, applicable law, and being in full agreement with the recommendations of

  Judge Maynard, hereby ORDERS that Judge Maynard’s Report [ECF No. 26] is ADOPTED in

  full:

          1. Defendant Thomas McGuire’s Motion to Dismiss Plaintiff’s Complaint [ECF No. 14]

              is DENIED AS MOOT.

          2. Defendant Officer Kern Dieudonne’s Motion to Dismiss Complaint [ECF No. 19] is

              DENIED AS MOOT.
Case 2:20-cv-14303-AMC Document 33 Entered on FLSD Docket 12/23/2020 Page 2 of 2




        DONE AND ORDERED in Fort Pierce, Florida, this 23rd day of December 2020.



                                                  _________________________________
                                                  AILEEN M. CANNON
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
